--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.7

SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of the last date set
forth on the signature page hereof between Sagebrush Gold Ltd., a Nevada
corporation (the “Company”), and the undersigned (the “Subscriber”).
 
W I T N E S S E T H:
 
WHEREAS, the Company is offering a _______ units (the “Units”, and the
transaction, the “Offering”)  with each Unit consisting of one share of common
stock, par value $0.0001 per share (the “Shares”) and one two-year warrant
substantially in the form attached hereto as Exhibit A (the “Warrants”) to
purchase 50% of the number of Shares purchased in the Offering with an exercise
price of $0.60 per share for sale to accredited investors at a price of $0.50
per Unit (the “Offering Price “) pursuant to Section 4(2) of the Securities Act
of 1933, as amended (the “Securities Act”) and Rule 506 promulgated thereunder
or Rule 903 of Regulation S promulgated thereunder; and
 
WHEREAS, the Subscriber desires to purchase that number of Units set forth on
the signature page hereof on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:
 
I.  
SUBSCRIPTION FOR UNITS AND REPRESENTATIONS BY SUBSCRIBER

 
1.1 Subject to the terms and conditions hereinafter set forth and in the
Information Package (as defined below) the Subscriber hereby irrevocably
subscribes for and agrees to purchase from the Company such number of Units, and
the Company agrees to sell to the Subscriber as is set forth on the signature
page hereof, at a per Unit price equal to $0.50 per Unit.  Within a commercially
reasonable time after the execution and delivery of this Agreement, the
Subscriber shall deposit the aggregate Offering Price to be held in escrow in
accordance with the terms of the Escrow Agreement substantially in the form
attached as Exhibit B (the “Escrow Agreement”).  In the event the Closing (as
defined below) does not take place because of (i) the rejection of subscription
for Units by the Company; or (ii) the election not to purchase the Units by the
Subscriber; or (iii) failure to effectuate the Closing on or prior to January
31, 2012 (the “Final Closing Date”)  for any reason or no reason, unless waived
by the Subscriber, this Agreement and any other transaction documents shall
thereafter be terminated and have no force or effect, and the parties shall take
all steps, including the execution of instructions to the escrow agent, to
ensure that the funds held in accordance with the Escrow Agreement shall
promptly be returned or cause to be returned to the Subscriber without interest
thereon or deduction therefrom.  The Subscriber understands and agrees that,
subject to Section 2 and applicable laws, by executing this Agreement, it is
entering into a binding agreement
 
1.2 Closing.  The closing of the purchase and sale of the Units hereunder (the
“Closing”) shall take place at the offices of Sichenzia Ross Friedman Ference
LLP, 61 Broadway, 32nd Floor, New York, NY 10006 or such other place as
determined by the Company.  The Closing shall take place on a Business Day
promptly following the satisfaction of the conditions set forth in Section 7
below, as determined by the Company (the “Closing Date”). “Business Day” shall
mean from the hours of 9:00 a.m. (Eastern Time) through 5:00 p.m. (Eastern Time)
of a day other than a Saturday, Sunday or other day on which commercial banks in
New York, New York are authorized or required to be closed. The Shares and
Warrants purchased by the Subscriber will be delivered by the Company promptly
following the Closing.  At the Closing, the Company shall deliver to the
Subscriber: (i) irrevocable instructions to the transfer agent instructing the
transfer agent to deliver the Shares and (ii) the Registration Rights Agreement
duly executed by the Company.  At the Closing, the Subscriber, shall deliver to
the Company the Registration Rights Agreement duly executed by the Subscriber
 
 
1

--------------------------------------------------------------------------------

 
1.3 The Subscriber recognizes that the purchase of the Units involves a high
degree of risk including, but not limited to, the following: (a) the Company
remains a development stage business with limited operating history and requires
substantial funds in addition to the proceeds of the Offering; (b) an investment
in the Company is highly speculative, and only investors who can afford the loss
of their entire investment should consider investing in the Company and the
Units; (c) the Subscriber may not be able to liquidate its investment; (d)
transferability of the Units is extremely limited; (e) in the event of a
disposition, the Subscriber could sustain the loss of its entire investment; (f)
the Company has not paid any dividends since its inception and does not
anticipate paying any dividends in the foreseeable future; and (g) the Company
may issue additional securities in the future which have rights and preferences
that are senior to those of the Common Stock.  Without limiting the generality
of the representations set forth in herein, the Subscriber represents that the
Subscriber has carefully reviewed the Company’s reports and filings with the
SEC, including without limitation, the Annual Report on Form 10-K filed on March
15, 2011 including the information and risks provided under the caption “Risk
Factors”, the Company’s Quarterly Reports on Form 10-Q filed on May 13, 2011 and
August 22, 2011 (as amended on August 30, 2011) and the Company’s Current
Reports on Form 8-K filed on March 30, 2011, May 13, 2011, May 19, 2011, May 31,
2011, June 3, 2011, June 10, 2011, July 22, 2011, July 28, 2011, August 12, 2011
and August 30, 2011 (collectively, the “Information Package”).  The foregoing
reports contained in the Information Package are available on the SEC’s website
at www.sec.gov.
 
1.4 The Subscriber is, and on each date on which the Subscriber continues to own
restricted securities from the Offering will be, an “Accredited Investor” as
defined in Rule 501(a) under the Securities Act. In general, an “Accredited
Investor” is deemed to be an institution with assets in excess of $5,000,000 or
individuals with a net worth in excess of $1,000,000 (excluding such person’s
residence) or annual income exceeding $200,000 or $300,000 jointly with his or
her spouse.  Notwithstanding the foregoing, if the Subscriber is a Non-U.S.
Person (a “Reg S Person”), such Subscriber hereby represents that the
representations contained in paragraphs (a) through (g) of this Section 1.3 are
true and correct with respect to such Subscriber:
 
(a)           the issuance and sale to such Reg S Person of the Units is
intended to be exempt from the registration requirements of the Securities Act,
pursuant to the provisions of Regulation S; (ii) it is not a “U.S. Person,” as
such term is defined in Regulation S, and is not acquiring the Units for the
account or benefit of any U.S. Person; and (iii) the offer and sale of the Units
has not taken place, and is not taking place, within the United States of
America or its territories or possessions.  Such Reg S Person acknowledges that
the offer and sale of the Units has taken place, and is taking place in an
“offshore transaction,” as such term is defined in Regulation S.
 
(b)           Such Reg S Person acknowledges and agrees that, pursuant to the
provisions of Regulation S, the Units (including the underlying Shares and
Warrants) cannot be sold, assigned, transferred, conveyed, pledged or otherwise
disposed of to any U.S. Person or within the United States of America or its
territories or possessions for a period of one year from and after the closing
date of the Offering, unless such securities are registered for sale in the
United States pursuant to an effective registration statement under the
Securities Act or another exemption from such registration is available.  Such
Reg S Person acknowledges that it has not engaged in any hedging transactions
with regard to the Units (or the underlying Shares and Warrants).
 
(c)           Such Reg S Person consents to the placement of a legend on any
certificate, note or other document evidencing the securities underlying the
Units and understands that the Company shall be required to refuse to register
any transfer of securities not made in accordance with applicable U.S.
securities laws.
 
(d)           Such Reg S Person is not a “distributor” of securities, as that
term is defined in Regulation S, nor a dealer in securities.
 
(e)            Such Reg S Person understands that the Units (including the
underlying Shares and Warrants)  have not been registered under the Securities
Act, or the securities laws of any state and are subject to substantial
restrictions on resale or transfer.  The Units, the Shares and the Warrants are
“restricted securities” within the meaning of Regulation S and Rule 144,
promulgated under the Securities Act.
 
(f)             Such Reg S Person acknowledges that the Units (including the
underlying Shares and Warrants) may only be sold offshore in compliance with
Regulation S or pursuant to an effective registration statement under the
Securities Act or another exemption from such registration, if available.  In
connection with any resale of the Units pursuant to Regulation S, the Company
will not register a transfer not made in accordance with Regulation S, pursuant
to an effective registration statement under the Securities Act or in accordance
with another exemption from the Securities Act.
 
 
2

--------------------------------------------------------------------------------

 
(g)           Such Reg S Person makes the representations, declarations and
warranties as contained in this Section 1.3 (a)-(f) with the intent that the
same shall be relied upon by the Company in determining its suitability as a
purchaser of such Units.


1.5 The Subscriber hereby acknowledges and represents that (a) the Subscriber
has knowledge and experience in business and financial matters, prior investment
experience, including investment in securities that are non-listed, unregistered
and/or not traded on a national securities exchange nor, the Subscriber has
employed the services of a “purchaser representative” (as defined in Rule 501 of
Regulation D), attorney and/or accountant to read all of the documents furnished
or made available by the Company both to the Subscriber and to all other
prospective investors in the Units to evaluate the merits and risks of such an
investment on the Subscriber’s behalf; (b) the Subscriber recognizes the highly
speculative nature of this investment; and (c) the Subscriber is able to bear
the economic risk that the Subscriber hereby assumes.
 
1.6 The Subscriber hereby acknowledges receipt and careful review of this
Agreement, and any documents which may have been made available upon request as
reflected therein (collectively referred to with the Information Package as the
“Offering Materials”) and hereby represents that the Subscriber has been
furnished by the Company during the course of the Offering with all information
regarding the Company, the terms and conditions of the Offering and any
additional information that the Subscriber has requested or desired to know, and
has been afforded the opportunity to ask questions of and receive answers from
duly authorized officers or other representatives of the Company concerning the
Company and the terms and conditions of the Offering.
 
1.7 (a)           In making the decision to invest in the Units the Subscriber
has relied solely upon the information provided by the Company in the Offering
Materials.  To the extent necessary, the Subscriber has retained, at its own
expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Units hereunder.  The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Units other than the Offering
Materials.
 
(b)           The Subscriber represents and warrants that: (i) the Subscriber
was contacted regarding the sale of the Units by the Company (or an authorized
agent or representative thereof) with whom the Subscriber had a prior
substantial pre-existing relationship  and (ii) no Units were offered or sold to
it by means of any form of general solicitation or general advertising, and in
connection therewith, the Subscriber did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising; or (C) observe any website or filing of the
Company with the SEC in which any offering of securities by the Company was
described and as a result learned of any offering of securities by the Company.
 
1.8 The Subscriber hereby represents that the Subscriber, either by reason of
the Subscriber’s business or financial experience or the business or financial
experience of the Subscriber’s professional advisors (who are unaffiliated with
and not compensated by the Company or any affiliate or selling agent of the
Company, directly or indirectly), has the capacity to protect the Subscriber’s
own interests in connection with the transaction contemplated hereby.
 
1.9 The Subscriber hereby acknowledges that the Offering has not been reviewed
by the United States Securities and Exchange Commission (the “SEC”) nor any
state regulatory authority since the Offering is intended to be exempt from the
registration requirements of Section 5 of the Securities Act, pursuant to
Regulation D.  The Subscriber understands that the Units have not been
registered under the Securities Act or under any state securities or “blue sky”
laws and agrees not to sell, pledge, assign or otherwise transfer or dispose of
the Units unless they are registered under the Securities Act and under any
applicable state securities or “blue sky” laws or unless an exemption from such
registration is available.
 
1.10 The Subscriber understands that the Units have not been registered under
the Securities Act by reason of a claimed exemption under the provisions of the
Securities Act that depends, in part, upon the Subscriber’s investment
intention.  In this connection, the Subscriber hereby represents that the
Subscriber is purchasing the Units for the Subscriber’s own account for
investment and not with a view toward the resale or distribution to others.  The
Subscriber, if an entity, further represents that it was not formed for the
purpose of purchasing the Units.
 
1.11 The Subscriber understands that the Common Stock is not currently traded or
quoted on any market and that there is no market for the Common Stock other than
the over the counter bulletin board market on which the Company’s Common Stock
is quoted under the symbol “SAGE”.  The Subscriber understands that even if a
public market develops for the Common Stock, Rule 144 (“Rule 144”) promulgated
under the Securities Act requires for non-affiliates, among other conditions, a
six month holding period prior to the resale of securities acquired in a
non-public offering without having to satisfy the registration requirements
under the Securities Act.  The Subscriber understands and hereby acknowledges
that the Company is under no obligation to register any of the Units under the
Securities Act or any state securities or “blue sky” laws other than as set
forth herein.
 
 
3

--------------------------------------------------------------------------------

 
1.12 The Subscriber consents to the placement of a legend on any certificate or
other document evidencing the Units (including the underlying Shares and
Warrants)  that such Units have not been registered under the Securities Act or
any state securities or “blue sky” laws and setting forth or referring to the
restrictions on transferability and sale thereof contained in this
Agreement.  The Subscriber is aware that the Company will make a notation in its
appropriate records with respect to the restrictions on the transferability of
such Units. The legend to be placed on each certificate shall be in form
substantially similar to the following:
 
For U.S. Persons:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS.  SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.
 
For Non-U.S. Persons
 
THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”) PURSUANT TO REGULATION S UNDER THE 1933
ACT.  ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE
BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR,
DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED IN REGULATION S PROMULGATED
UNDER THE SECURITIES ACT) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933
ACT.


1.13 The Subscriber understands that the Company will review this Agreement and
is hereby given authority by the Subscriber to call Subscriber’s bank or place
of employment or otherwise review the financial standing of the Subscriber; and
it is further agreed that the Company, at its sole discretion, reserves the
unrestricted right, without further documentation or agreement on the part of
the Subscriber, to reject or limit any subscription, to accept subscriptions for
fractional Units and to close the Offering to the Subscriber at any time and
that the Company will issue stop transfer instructions to its transfer agent
with respect to such Units.
 
1.14 The Subscriber hereby represents that the address of the Subscriber
furnished by Subscriber on the signature page hereof is the Subscriber’s
principal residence if Subscriber is an individual or its principal business
address if it is a corporation or other entity.
 
1.15 The Subscriber represents that the Subscriber has full power and authority
(corporate, statutory and otherwise) to execute and deliver this Agreement and
to purchase the Units.  This Agreement constitutes the legal, valid and binding
obligation of the Subscriber, enforceable against the Subscriber in accordance
with its terms.
 
1.16 If the Subscriber is a corporation, partnership, limited liability company,
trust, employee benefit plan, individual retirement account, Keogh Plan, or
other tax-exempt entity, it is authorized and qualified to invest in the Company
and the person signing this Agreement on behalf of such entity has been duly
authorized by such entity to do so.
 
1.17 The Subscriber acknowledges that if he or she is a Registered
Representative of a Financial Industry Regulatory Authority (“FINRA”) member
firm, he or she must give such firm the notice required by the FINRA’s Rules of
Fair Practice, receipt of which must be acknowledged by such firm in Section 7.4
below.
 
 
4

--------------------------------------------------------------------------------

 
1.18 The Subscriber acknowledges that at such time, if ever, as the Units are
registered, sales of the Units will be subject to state securities laws.
 
1.19    (a)  The Subscriber agrees not to issue any public statement with
respect to the Subscriber’s investment or proposed investment in the Company or
the terms of any agreement or covenant between them and the Company without the
Company’s prior written consent, except such disclosures as may be required
under applicable law or under any applicable order, rule or regulation.
 
(b) The Company agrees not to disclose the names, addresses or any other
information about the Subscribers, except as required by law; provided, that the
Company may use the name of the Subscriber for any offering or in any
registration statement filed pursuant to Article V in which the Subscriber’s
Units are included.
 
1.20 The Subscriber agrees to hold the Company and its directors, officers,
employees, affiliates, controlling persons and agents and their respective
heirs, representatives, successors and assigns harmless and to indemnify them
against all liabilities, costs and expenses incurred by them as a result of (a)
any sale or distribution of the Units by the Subscriber in violation of the
Securities Act or any applicable state securities or “blue sky” laws; or (b) any
false representation or warranty or any breach or failure by the Subscriber to
comply with any covenant made by the Subscriber in this Agreement (including the
Confidential Investor Questionnaire contained in Article VII herein) or any
other document furnished by the Subscriber to any of the foregoing in connection
with this transaction.
 


II.  
REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 
The Company hereby represents and warrants to the Subscriber that:
 
2.1 Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has full corporate power and authority to conduct its
business.
 
2.2 Capitalization and Voting Rights.  The authorized, issued and outstanding
capital stock of the Company is as set forth in the Information Package and all
issued and outstanding shares of the Company are validly issued, fully paid and
non-assessable.  Except as set forth in the Offering Materials and as otherwise
required by law, there are no restrictions upon the voting or transfer of any of
the shares of capital stock of the Company pursuant to the Company’s Articles of
Incorporation (the “Articles of Incorporation”), Bylaws or other governing
documents or any agreement or other instruments to which the Company is a party
or by which the Company is bound.
 
2.3 Authorization; Enforceability.  The Company has all corporate right, power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby.  All corporate action on the part of the Company, its
directors and stockholders necessary for the (a) authorization execution,
delivery and performance of this Agreement by the Company; and (b)
authorization, sale, issuance and delivery of the Units contemplated hereby and
the performance of the Company’s obligations hereunder has been taken.  This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors and rules of law
governing specific performance, injunctive relief or other equitable remedies,
and to limitations of public policy.  The Units, when issued and fully paid for
in accordance with the terms of this Agreement, will be validly issued, fully
paid and nonassessable.  The issuance and sale of the Units contemplated hereby
will not give rise to any preemptive rights or rights of first refusal on behalf
of any person which have not been waived in connection with this offering.
 
2.4 No Conflict; Governmental Consents.
 
(a) The execution and delivery by the Company of this Agreement and the
consummation of the transactions contemplated hereby will not result in the
violation of any material law, statute, rule, regulation, order, writ,
injunction, judgment or decree of any court or governmental authority to or by
which the Company is bound, or of any provision of the Articles of Incorporation
or Bylaws of the Company, and will not conflict with, or result in a material
breach or violation of, any of the terms or provisions of, or constitute (with
due notice or lapse of time or both) a default under, any lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which the Company is a party or by which it is bound or to which any of its
properties or assets is subject, nor result in the creation or imposition of any
lien upon any of the properties or assets of the Company.
 
 
5

--------------------------------------------------------------------------------

 
(b) No consent, approval, authorization or other order of any governmental
authority is required to be obtained by the Company in connection with the
authorization, execution and delivery of this Agreement or with the
authorization, issue and sale of the Units, except such filings as may be
required to be made with the SEC, FINRA, NASDAQ and with any state or foreign
blue sky or securities regulatory authority.
 
2.5 Licenses.  Except as otherwise set forth in the Information Package, the
Company has sufficient licenses, permits and other governmental authorizations
currently required for the conduct of its business or ownership of properties
and is in all material respects in compliance therewith.
 
III.  
TERMS OF SUBSCRIPTION

 
3.1 All funds paid hereunder shall be deposited with the Company in the account
identified in Section 1.1 hereof.
 
3.2 Certificates representing the Shares and the Warrants purchased by the
Subscriber pursuant to this Agreement will be prepared for delivery to the
Subscriber within 15 business days following the closing at which such purchase
takes place. The Subscriber hereby authorizes and directs the Company to deliver
the certificates representing the Shares and the Warrants purchased by the
Subscriber pursuant to this Agreement directly to the Subscriber’s residential
or business address indicated on the signature page hereto.
 
IV.  
CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBERS

 
4.1 The Subscriber’s obligation to purchase the Units at the closing at which
such purchase is to be consummated is subject to the fulfillment on or prior to
such closing of the following conditions, which conditions may be waived at the
option of each Subscriber to the extent permitted by law:
 
(a) Covenants.  All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the date of such closing
shall have been performed or complied with in all material respects.
 
(b) No Legal Order Pending.  There shall not then be in effect any legal or
other order enjoining or restraining the transactions contemplated by this
Agreement.
 
(c) No Law Prohibiting or Restricting Such Sale.  There shall not be in effect
any law, rule or regulation prohibiting or restricting such sale or requiring
any consent or approval of any person, which shall not have been obtained, to
issue the Units (except as otherwise provided in this Agreement).
 
(V)           REGISTRATION RIGHTS.
 
The Company will file a “resale” registration statement with the SEC covering
all shares of Common Stock included within the Units sold in the Offering and
underlying any Warrants, so that the shares of Common Stock will be registered
under the Securities Act. The Company will maintain the effectiveness of the
“resale” registration statement from the effective date of the registration
statement until all Registrable Securities (as defined in the Registration
Rights Agreement) covered by such registration statement have been sold, or may
be sold without the requirement to be in compliance with Rule 144(c)(1) and
otherwise without restriction or limitation pursuant to Rule 144, as determined
by the counsel to the Company.  The Company will use its reasonable best efforts
to have such “resale” registration statement filed within 60 days after the
Final Closing Date and declared effective by the SEC as soon as possible and, in
any event, within 120 days after the Final Closing Date of the Offering (the
“Effectiveness Deadline”).
 
The Company is obligated to pay to the Subscribers a fee of 1% per month of the
investors’ investment, payable in cash, up to a maximum of 6%, for each month in
excess of the Effectiveness Deadline that the registration statement has not
been declared effective; provided, however, that the Company shall not be
obligated to pay any such liquidated damages if the Company is unable to fulfill
its registration obligations as a result of rules, regulations, positions or
releases issued or actions taken by the SEC pursuant to its authority with
respect to “Rule 415”, provided the Company registers at such time the maximum
number of shares of Common Stock permissible upon consultation with the staff of
the SEC; provided, further, that the Company shall not be obligated to pay any
liquidated damages at any time following the one year anniversary of the Final
Closing Date.  The description of registration rights is qualified in its
entirety by reference to Registration Rights Agreement annexed hereto as Exhibit
C.
 
 
6

--------------------------------------------------------------------------------

 


VI.  
MISCELLANEOUS

 
6.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by registered or certified mail, return receipt
requested, or delivered by hand against written receipt therefor, addressed as
follows:
 
if to the Company, at:
Sagebrush Gold Ltd.
1640 Terrace Way
Walnut Creek, California 94597
Attn:  David Rector, President


With a copy to (which shall not constitute notice):


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attn:  Harvey Kesner, Esq.


if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.
 
Notices shall be deemed to have been given or delivered on the date of mailing,
except notices of change of address, which shall be deemed to have been given or
delivered when received.
 
6.2 Except as otherwise provided herein, this Agreement shall not be changed,
modified or amended except by a writing signed by both (a) the Company and (b)
subscribers in the Offering holding a majority of the Units issued in the
Offering then held by the original Subscribers.
 
6.3 Subject to anything contrary herein, this Agreement shall be binding upon
and inure to the benefit of the parties hereto and to their respective heirs,
legal representatives, successors and assigns.  This Agreement sets forth the
entire agreement and understanding between the parties as to the subject matter
hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.
 
6.4 Upon the execution and delivery of this Agreement by the Subscriber, this
Agreement shall become a binding obligation of the Subscriber with respect to
the purchase of Units as herein provided, subject, however, to the right hereby
reserved by the Company to enter into the same agreements with other subscribers
and to add and/or delete other persons as subscribers.
 
6.5 NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY OF THE
PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND PROVISIONS
HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO SUCH STATE’S PRINCIPLES OF CONFLICTS OF
LAW.  IN THE EVENT THAT A JUDICIAL PROCEEDING IS NECESSARY, THE SOLE FORUM FOR
RESOLVING DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT IS THE COURTS
STATE OF NEW YORK IN AND FOR THE COUNTY OF NEW YORK OR THE FEDERAL COURTS FOR
SUCH STATE AND COUNTY, AND ALL RELATED APPELLATE COURTS, THE PARTIES HEREBY
IRREVOCABLY CONSENT TO THE JURISDICTION OF SUCH COURTS AND AGREE TO SAID VENUE.
 
 
7

--------------------------------------------------------------------------------

 
6.6 WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
6.7 In order to discourage frivolous claims the parties agree that unless a
claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.
 
6.8 The holdings of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.  If
any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.
 
6.9 It is agreed that a waiver by either party of a breach of any provision of
this Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.
 
6.10 The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.
 
6.11 This Agreement may be executed in two or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.
 
6.12 Nothing in this Agreement shall create or be deemed to create any rights in
any person or entity not a party to this Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 
8

--------------------------------------------------------------------------------

 

VII.  
CONFIDENTIAL INVESTOR QUESTIONNAIRE

 
7.1 The Subscriber represents and warrants that he, she or it comes within one
category marked below, and that for any category marked, he, she or it has
truthfully set forth, where applicable, the factual basis or reason the
Subscriber comes within that category.  ALL INFORMATION IN RESPONSE TO THIS
SECTION WILL BE KEPT STRICTLY CONFIDENTIAL.  The undersigned agrees to furnish
any additional information which the Company deems necessary in order to verify
the answers set forth below.
 
Category A        
The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000 (excluding residence).



Explanation.  In calculating net worth you may include equity in personal
property and real estate, including your principal residence, cash, short-term
investments, stock and securities.  Equity in personal property and real estate
should be based on the fair market value of such property less debt secured by
such property.


Category B        
The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year.



Category C         
The undersigned is a director or executive officer of the Company which is
issuing and selling the Units.



Category D        
The undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or (c) is a self directed plan with investment decisions
made solely by persons that are accredited investors. (describe entity)
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Category E       
The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940. (describe entity)
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Category F        
The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Units and with total assets in excess of $5,000,000. (describe
entity)
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Category G        
The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Units, where the purchase is directed
by a “sophisticated investor” as defined in Regulation 506(b)(2)(ii) under the
Act.

 
Category H        
The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above
categories.  If relying upon this Category alone, each equity owner must
complete a separate copy of this Agreement.  (describe entity)
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
9

--------------------------------------------------------------------------------

 
Category I       
The undersigned is a Non-U.S. Person (a “Reg S Person”), and such Subscriber
hereby represents that the representations contained in paragraphs (a) through
(f) below are true and correct with respect to such undersigned Subscriber:

 
((a)           the issuance and sale to such Reg S Person of the Units is
intended to be exempt from the registration requirements of the Securities Act,
pursuant to the provisions of Regulation S; (ii) it is not a “U.S. Person,” as
such term is defined in Regulation S, and is not acquiring the Units for the
account or benefit of any U.S. Person; and (iii) the offer and sale of the Units
has not taken place, and is not taking place, within the United States of
America or its territories or possessions.  Such Reg S Person acknowledges that
the offer and sale of the Units has taken place, and is taking place in an
“offshore transaction,” as such term is defined in Regulation S.
 
(b)           Such Reg S Person acknowledges and agrees that, pursuant to the
provisions of Regulation S, the Units (including the underlying Shares and
Warrants) cannot be sold, assigned, transferred, conveyed, pledged or otherwise
disposed of to any U.S. Person or within the United States of America or its
territories or possessions for a period of one year from and after the closing
date of the Offering, unless such securities are registered for sale in the
United States pursuant to an effective registration statement under the
Securities Act or another exemption from such registration is available.  Such
Reg S Person acknowledges that it has not engaged in any hedging transactions
with regard to the Units (or the underlying Shares and Warrants).
 
(c)           Such Reg S Person consents to the placement of a legend on any
certificate, note or other document evidencing the securities underlying the
Units and understands that the Company shall be required to refuse to register
any transfer of securities not made in accordance with applicable U.S.
securities laws.
 
(d)           Such Reg S Person is not a “distributor” of securities, as that
term is defined in Regulation S, nor a dealer in securities.
 
(e)           Such Reg S Person understands that the Units (including the
underlying Shares and Warrants)  have not been registered under the Securities
Act, or the securities laws of any state and are subject to substantial
restrictions on resale or transfer.  The Units, the Shares and the Warrants are
“restricted securities” within the meaning of Regulation S and Rule 144,
promulgated under the Securities Act.
 
(f)           Such Reg S Person acknowledges that the Units (including the
underlying Shares and Warrants) may only be sold offshore in compliance with
Regulation S or pursuant to an effective registration statement under the
Securities Act or another exemption from such registration, if available.  In
connection with any resale of the Units pursuant to Regulation S, the Company
will not register a transfer not made in accordance with Regulation S, pursuant
to an effective registration statement under the Securities Act or in accordance
with another exemption from the Securities Act.
 
Category J ____
The undersigned is not within any of the categories above and is therefore not
an accredited investor.

 
The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the closing in the event that the representations and warranties
in this Agreement shall cease to be true, accurate and complete
 
7.2 SUITABILITY (please answer each question)
 
(a)           For an individual Subscriber, please describe your current
employment, including the company by which you are employed and its principal
business:

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
10

--------------------------------------------------------------------------------

 
(b)           For an individual Subscriber, please describe any college or
graduate degrees held by you:

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(c)           For all Subscribers, please list types of prior investments:

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(d)           For all Subscribers, please state whether you have participated in
other private placements before:
 
YES_______                                           NO_______
 
(e)           If your answer to question (d) above was “YES”, please indicate
frequency of such prior participation in private placements of:
 

 
 
Public
Companies
 
 
Private
Companies
 
Public or Private Companies
with no, or insignificant,
assets and operations
 
Frequently
         
Occasionally
         
Never
         



(f)           For individual Subscribers, do you expect your current level of
income to significantly decrease in the foreseeable future:
 
YES_______                                           NO_______
 
(g)           For trust, corporate, partnership and other institutional
Subscribers, do you expect your total assets to significantly decrease in the
foreseeable future:
 
YES_______                                           NO_______
 
(h)           For all Subscribers, do you have any other investments or
contingent liabilities which you reasonably anticipate could cause you to need
sudden cash requirements in excess of cash readily available to you:
 
YES_______                                           NO_______
 
(i)           For all Subscribers, are you familiar with the risk aspects and
the non-liquidity of investments such as the securities for which you seek to
subscribe?
 
YES_______                                           NO_______
 
 
11

--------------------------------------------------------------------------------

 
(j)            For all Subscribers, do you understand that there is no guarantee
of financial return on this investment and that you run the risk of losing your
entire investment?
 
YES_______                                           NO_______
 
7.3 MANNER IN WHICH TITLE IS TO BE HELD.  (circle one)
 
(a)           Individual Ownership
(b)           Community Property
(c)           Joint Tenant with Right of
Survivorship (both parties
must sign)
(d)           Partnership*
(e)           Tenants in Common
(f)           Company*
(g)           Trust*
(h)           Other*
*If Securities are being subscribed for by an entity, the attached Certificate
of Signatory must also be completed.
 
7.4 FINRA AFFILIATION.
 
Are you affiliated or associated with a FINRA member firm (please check one):
Yes _________                                           No __________
If Yes, please describe:
_____________________________________________________________________________________
_____________________________________________________________________________________
_____________________________________________________________________________________


*If Subscriber is a Registered Representative with an FINRA member firm, have
the following acknowledgment signed by the appropriate party:
 
The undersigned FINRA member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.
 
_________________________________
Name of FINRA Member Firm


By: ______________________________
Authorized Officer


Date: ____________________________


7.5 The undersigned is informed of the significance to the Company of the
foregoing representations and answers contained in the Confidential Investor
Questionnaire contained in this Article VII and such answers have been provided
under the assumption that the Company will rely on them.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
12

--------------------------------------------------------------------------------

 

DOLLAR SUBSCRIPTION __________ / $0.50 = ______________ NUMBER OF UNITS
                                                                                                                                                    


 

       
Signature
 
Signature (if purchasing jointly)
 
 
 
     
Name Typed or Printed
  Name Typed or Printed  
 
 
      Title (if Subscriber is an Entity)    Title (if Subscriber is an Entity)  
 
 
      Entity Name (if applicable)   Entity Name (if applicable)      
 
 
          Address   Address  
 
 
      City, State and Zip Code   City, State and Zip Code  
 
 
      Telephone-Business     Telephone-Business   
 
 
      Telephone-Residence     Telephone-Residence   
 
 
      Facsimile-Business   Facsimile-Business  
 
 
      Facsimile-Residence     Facsimile-Residence    
 
 
      Tax ID # or Social Security #   Tax ID # or Social Security #          
Name in which securities should be issued:       

 


Dated:                                                          , 2011


This Subscription Agreement is agreed to and accepted as of ________________,
2011.
 


 

 
SAGEBRUSH GOLD LTD.
 
    By:       Name:  David Rector     Title:  President  

 
 
13

--------------------------------------------------------------------------------

 

CERTIFICATE OF SIGNATORY


(To be completed if Units are
being subscribed for by an entity)




I, ____________________________, am the ____________________________ of
__________________________________________ (the “Entity”).


I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Units, and certify further that the Subscription Agreement has been duly and
validly executed on behalf of the Entity and constitutes a legal and binding
obligation of the Entity.


IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
2011


_______________________________________
(Signature)






 
 

 
14


--------------------------------------------------------------------------------